Title: To John Adams from William Tudor, Sr., 9 January 1801
From: Tudor, William, Sr.
To: Adams, John



Dear Sir
Boston 9th. Jany. 1801

I took immediate Care to hand the public Papers, as authenticated by Mr. Otis, to the Printers of the Commercial Gazette, & shall lodge the Certificate with the Files of the historical Society. I could not avoid so apt an Occasion of making a few prefatory Observations, designed more for the Republicans of the Southern States, than our New England Citizens. A vast Majority of whom undoubtedly would have rejoiced in the Prevalence of the federal Ticket. On the Morning of the Election Mr. Gerry sent me a Letter – dated the 4th. of November at Charlestown. This to me was full Evidence that the Votes of S.C. would be, in toto, against Us. I instantly communicated this to Col. Dawes, Mr. Wild, & Mr. Robins, with the latter of whom I left the letters and beg’d he would appreciate it at the Meeting of the Electors. However, the Infatuation, of Dawes with Respect to the Atheism of Mr. J. and the Timidity of Robins as to the Opinion of the Hamiltonians, defeated my Efforts and Mr. P. had the Honour of receiving a unanimous Vote.
Your Observations of the Advantages attending Burr’s Parentage, has accounted to with Me for the strange Praise that has been bestowed upon him in the two last Centinels. Is it true that Hamilton & Burr are on an easy and friendly Footing? I am perfectly satisfied that the invenomed few would prefer him, after the Loss of Pinckney, to both A. & J.
I dined yesterday in Company with several Merchants, who were complained complaining of the Depredations of the British Cruisers on our Commerce, & especially on our Spanish Trade – when Mr. William Paine, the Brother in Law of Mr Gore, asserted that not a single Remonstrance had ever been made to the British Administration on this Subject. That during the Controversy relative to the 6th. Article of the B. Treaty no Instructions had been sent Mr. King who might & could easily have relieved the Difficulty—And that to his certain Knowlege, being on the spot, that Minister had received no Communications from the Administration his own Government for more than six Months at a Time when so many irritating Causes made it peculiarly necessary. By such Language as this, do the small Party palliate their Dereliction of the public Cause as connected with your Administration.
Although I admit the Importance of the Maxim that in no Period ought we to despair of the Commonwealth, I must confess that I dread the Effect of those political Evils that surround Us, especially of that DisUnion which I now hold as inevitable, in every sense that can be annexed to Disunion.
I hope that Ennui you anticipate will be prevented by your guarding the American Interest & Character—as their Ambassador, either at London or Paris. The Times require such a Man, at such Courts. But whatever may be your future station; I hope it will still admit me to share a Friendship, which in my humble one, is my Pride & Boast

W. T.